Citation Nr: 1443506	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with chronic renal insufficiency and erectile dysfunction.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision, by Jackson, Mississippi, Regional Office. (RO), which denied the Veteran's claim for a rating in excess of 20 percent for type II diabetes mellitus with chronic renal insufficiency and erectile dysfunction.  He perfected a timely appeal to that decision.  

On July 24, 2012, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been associated with his paperless claims file.  

This case was previously before the Board in November 2012 at which time the claim was remanded for additional development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2013.  In February 2014, the Board again remanded the case for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued another SSOC in July 2014.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's type 2 diabetes mellitus has been manifested by the need for daily oral hypoglycemic agents, insulin, and dietary restrictions.  However, the evidence does not demonstrate regulation of physical activity as defined by VA regulations.  There have not been episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

2.  Renal insufficiency has been manifested by elevated microalbumin without identification of hyaline and granular casts or red blood cells, associated edema, or associated hypertension.  

3.  The Veteran has been diagnosed with erectile dysfunction, a complication of his service-connected diabetes mellitus; however, such is not compensable and is thus evaluated as part of the diabetic process.  He is in receipt of special monthly compensation for loss of use of a creative organ.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, with chronic renal insufficiency and erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Codes (DC) 7913, 7522 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2007 from the RO to the Veteran that was issued prior to the RO decision in January 2008.  Additional letters were issued in April 2008 and November 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in July 2005, the RO granted service connection for diabetes mellitus, type II, with an evaluation of 10 percent, effective June 17, 2005.  Subsequently, in February 2006, the RO increased the evaluation for diabetes mellitus from 10 percent to 20 percent, effective December 29, 2005.  

The Veteran's claim for an increased rating for diabetes mellitus (VA Form 21-4138) was received in July 2007.  In conjunction with his claim, the Veteran was afforded a VA examination in November 2007.  At that time, it was noted that the Veteran was diagnosed with diabetes approximately 5 years ago, and presently was on Glipizide twice daily, NPH insulin 10 units daily.  The examiner indicated that he was started on insulin in July 2007 because of poorly controlled diabetes.  He does not describe any symptoms of hyperglycemia; he has had some elevated readings he says up to 195.  He described one recent episode of hypoglycemia, where his sugar dropped to 51, and he had some sweating and nervous feeling; however, this was the only time that he noticed this.  The Veteran indicated that he remained physically active, walking about a mile at least twice a week.  He does not restrict his activities because of diabetes.  The Veteran indicated that he retired in 2000 because of his PTSD.  It was noted that the Veteran was not on a particular diet; however, he has been told that he needs to lose weight.  The Veteran also indicated that he sees his diabetic care provider about three to four months.  He has had no hospitalizations for hypoglycemia or ketoacidosis.  He had no specific complaints of anal pruritus or loss of strength.  He sees the ophthalmologist yearly and the most recent report was less than a year ago with no diabetic retinopathy.  He has had hypertension for about 5 years.  He has a history of atrial fibrillation and atrial septal defect which was repaired in 2006 but previous catheterizations only showed minimal coronary artery disease and he has no symptoms.  No history of strokes.  No neuropathy or numbness of the feet.  He had no bowel or bladder dysfunction.  No skin problems relating to diabetes was noted.  He had no renal dysfunction, but he does have mild proteinuria which more likely than not is secondary to diabetes and hypertension.  He stated that he has had erectile dysfunction since starting on bold pressure medication; he stated that he was able to have an erection sufficient for intercourse by using Levitra.  

On examination, he was alert and oriented in all spheres.  Blood pressure l30/82.  Pupils equal responsive to light.  The fundi do not reveal any exudates, hemorrhage, or microaneurysm.  He was edentulous.  Neck was supple.  Lungs were clear without rales rubs or rhonchi.  The heart had a regular rhythm; no murmurs were appreciated.  No S3 or S4.  Peripheral pulses were intact, +2 and symmetrical.  Abdomen was soft without tenderness, mass or organomegaly.  Examination of the genitourinary system revealed a normal uncircumcised male; no testicular atrophy was noted.  His feet were in good repair without ulceration.  Feet were in good repair without ulcerations.  The skin revealed no diabetic skin lesions.  Cranial nerves II through XII were intact.  Reflexes +1 and symmetrical in the upper and 1ower extremities.  Vibratory sense was intact.  Motor function was normal.  Sensory was normal.  Sensation at the bottom of the feet to the monofilament testing was normal.  The pertinent diagnoses were type 2 diabetes with fair control, erectile dysfunction, essential hypertension, atrial fibrillation, and status post repair of atrial septal defect.  

The examiner noted that the Veteran has type 2 diabetes, fairly well controlled now since starting on insulin plus oral therapy, and does not have any particular side effects related to the medication.  He is not on a particular diet, and his weight has been stable.  He does not describe hyperglycemia and has only had one episode of hypoglycemia.  No diabetic ketoacidosis was noted.  The Veteran had not had any hospitalizations for diabetes and/or any of these problems of hyperglycemia, hypoglycemia, or diabetic ketoacidosis.  He does not restrict his activities on account of his diabetes.  He performs all of his activities of daily living.  There was not diabetic renal dysfunction.  There were no diabetic skin lesions.  There were no ulcerations of the foot secondary to diabetes.  There was no diabetic neuropathy.  There was no hypertensive disease related to diabetes.  He did have atrial fibrillation, which is not secondary to his diabetes.  He does have essential hypertension which is not secondary to his diabetes and is controlled on the basis of today's examination; therefore, it is not aggravated.  He does have erectile dysfunction which he relates to taking his medications, but he does have a good response to Levitra by his history.  There were no functional impairments identified on today's examination which restricts the Veteran's employability.  

Received in August 2008 were VA progress notes dated from May 2007 to August 2008, which show that the Veteran received ongoing clinical attention and treatment for his diabetes mellitus.  A diabetic outpatient note indicates that the Veteran was seen in December 2007 for follow up evaluation of his diabetes mellitus.  It was noted that the Veteran was seen in July 2007 because of uncontrolled diabetes.  The examiner related that the Veteran's hemoglobin A1C was 12.5 in May 2007; therefore, he was started on insulin.  He was on oral hypoglycemic agents before.  He was also on Glipizide, and the dose was increased on the last visit to 10 mg twice a day and also on metformin, and the dose was continued at 500 mg two tablets twice a day, which the Veteran was tolerating very well with a serum creatinine level today of 1.1.  No hypoglycemic symptoms were noted.  When seen in January 2008, the Veteran's HbA1C was 7.9 reflecting possible improvement.  In March 2008, the Veteran was seen for follow up evaluation of his diabetes.  At that time, blood pressure reading was 109/58; his weight was 263.6.  It was noted that his weight was stable and blood pressure was at the goal level.  He was instructed to return to clinic in 3 months.  During a clinical visit on July 2, 2008, it was noted that the Veteran's HbA1C was 8.5, which is a possible improvement.  On July 16, 2008, the Veteran was seen in the diabetic clinic; he had no complaints.  His insulin was increased to 10 units twice daily.  No swelling or bleeding problems were noted.  


On the occasion of a VA examination in April 2010, it was noted that the Veteran had not required hospitalization secondary to his diabetes.  He had no complaints of hypoglycemia related to his diabetes.  He has not required hospitalization for diabetic ketoacidosis or hypoglycemic reactions.  He had gained approximately 7 pounds since December 2009.  He described no restrictions of activities on account of the diabetes.  The Veteran was started on oral hypoglycemic agents in 2005, and the medications were gradually adjusted.  He was currently on Metformin 1000 mg twice daily and glipizide 10 mg twice daily to try to control his diabetes.  The insulin was started approximately 2 years ago, and was gradually increased from 10 units to his current dose of 25 units of NPH at bedtime.  His hemoglobin A1C over the past year ranged from 10 to 9.3.  He sees his provider approximately every 3 to 4 months for evaluation and treatment of his diabetes in addition to his other medical conditions.  He has no other symptoms related to his diabetes such as loss of strength or anal pruritus.  He has had no change in his vision.  There was no history of diabetic retinopathy.  He has a history of hypertension dating back for the past 6 years.  There is no history of claudication, CVA, or TIA.  

The examiner noted that a right and left heart catheterization was done and there was no significant coronary artery disease.  There is no history of myocardial infarction or congestive heart failure related to ischemic heart disease.  He underwent repair of the atrial septal defect at the University Hospital in November 2006.  He had no complaints of paresthesias of his hands or feet.  He had no symptoms of diabetic neuropathy as manifested by diabetic gastroparesis nor postural hypotension.  There were no limitations in his activities of daily living or on his occupation as far as his diabetes mellitus is concerned.  He had no complaints of urinary frequency, hesitancy, nor nocturia.  There was no history of kidney stones.  It was noted that the Veteran had a diagnosis of erectile dysfunction starting approximately 2 years ago.  He can obtain an erection but not maintain an erection which precludes his ability for vaginal penetration and ejaculation.  He was tried on Cialis in the past without improvement.  His creatinine has been slightly elevated over the past several months and, in addition, microalbuminuria has been documented.  There has been no requirement for dialysis.  He described no episodes of lethargy, anorexia, weakness, nor weight gain related to renal dysfunction.  

On examination, it was noted that the Veteran weighed 263.6 pounds.  He has a normal built with normal nutritional status state.  Blood pressure reading was 150/80 sitting, 150/86 standing, and 140/80 supine.  Posture and gait were normal.  There were no limitations of activities of daily living or occupation.  Cardiovascular examination revealed a well-healed midsternal scar.  The PMI was nonpalpable.  There were no heaves, thrills, or shocks noted.  No murmurs, gallops, clicks or rubs were audible.  There was jugular venous distention noted to the angle of the mandible.  There were no carotid bruits.  There were 1-2+ bilateral pedal edema.  Pedal pulses were normal to palpation.  The kidneys were palpable on examination of the abdomen and there was no CAVA tenderness noted.  External genitalia were normal.  The testicles were descended bilaterally and normal to palpation.  

Cranial nerves were grossly intact.  Reflexes were 2+ in the upper extremities and 1+ in the lower extremities.  Muscular strength was equal and normal areas and no abnormal movements, no fasciculations or atrophy noted.  Equilibrium and coordination were grossly intact.  He perceived temperature, light touch, and vibration equally and normally in all areas and he had a normal gait.  Monofilament testing of the feet was sensate.  There was no ulceration of the feet or skin breakdown.  The skin was warm and of good turgor.  No rashes were noted.  His serum creatinine was 1.3 and his glucose was 161.  His LDL over the past several months averaged 102 to 116.  His urine microalbuimin today was 261.  Over the past several months, his microalbumin in the urine had averaged from 237 to the current value of 261.  The examiner noted that, up until mid-2009, his creatinine averaged 1 to 1.2; however, over the past few months, his creatinine has been 1.3 on 2 occasions.  The pertinent diagnoses were type 2 adult onset diabetes mellitus, uncontrolled; chronic renal insufficiency with serum creatinine of 1.3 and microalbuminuria, diabetic nephropathy, hypertensive nephrosclerosis, essential hypertension, and erectile dysfunction.  

The examiner noted that the pedal edema, elevated jugular venous distention, and positive hepatojugular reflux are due to right heart failure related to his ASD, which was repaired in 2006.  The examiner stated that it is more likely than not that the edema is related to right hear failure and not due to diabetes mellitus nor ischemic heart disease.  The examiner also stated that the Veteran's essential hypertension is not caused by or aggravated by his diabetes, being diagnosed around the same period of time.  The Veteran explained that diabetes does not interfere with his activities of daily living nor affect his ability to work.  The examiner further stated that chronic renal insufficiency and erectile dysfunction were at least as likely as not caused by or a result of diabetes, hypertension, and medication.  

Received in March 2011 were VA progress notes, dated from May 2006 to January 2011, which show that the Veteran received ongoing clinical attention and treatment for his diabetes mellitus.  During a clinical visit in August 2009, it was noted that laboratory tests revealed A1C of 10.3.  It was noted that the diabetes was not well-controlled and the Veteran was not adhering to his diet; he was counseled on the importance of taking his medication daily, adhering to his diet and getting routine exercise.  

Of record is a VA medical opinion, dated January 28, 2012.  The examiner stated that, according to the compensation and pension examination dated 6/8/2011, the Veteran has mild ischemic heart disease, chronic congestive heart failure, hypertension, hyperlipidemia, chronic atrial fibrillation on chronic anticoagulation, and type II diabetes mellitus.  The examiner observed that the Veteran had had type II diabetes since 2004which has been extremely uncontrolled based on his most recent HgA1c of 17.9 on November 7, 2011.  He was started on Sertraline and trazodone for depression and PTSD in March 1997.  The examiner noted that erectile dysfunction can be caused by heart disease, hypertension, diabetes, metabolic syndrome, obesity, hyperlipidemia, certain prescription medications, alcoholism, and treatments for prostate cancer, or surgeries that affect the pelvic area.  The examiner stated that, based on the above findings, it was his opinion that the Veteran's erectile dysfunction was caused or aggravated beyond natural progression by his service-connected diabetes or medications he was taking for depression and PTSD.  With regards to his chronic renal insufficiency, the examiner noted that his renal function has remained essentially unchanged since 1994 according to the records.  His creatinine was 1.3 in July 1994 and 1.32 in June 2011.  The examiner opined that the Veteran's chronic renal insufficiency is most likely the result of his underlying diabetes and hypertension but there is nothing to suggest that it was aggravated beyond normal progression by his service-connected conditions.  

At his personal hearing in July 2012, the Veteran reported that, as a result of his renal insufficiency and erectile dysfunction, he has been placed on several fluid pills and he has to get up sometimes 4 or 5 times through the night to use the bathroom.  The Veteran indicated that, in addition to increasing his medications, he has to make many other changes including watching what he eats and the exercises that he is able to do.  The Veteran reported that he is on a restricted diet, and his activities have been limited.  The Veteran indicated that his condition had increased since his last examination to the point that his doctor has increased the dosage of his medication.  

The Veteran was afforded a VA examination in December 2012.  At that time, it was noted that the Veteran's diabetes mellitus is managed by restricted diet, oral hypoglycemic agents and insulin more than one injection per day.  It was reported that the Veteran does not require regulation of his activities as part of the medical management of his diabetes mellitus.  It was noted that the Veteran visits his diabetic care provider less than 2 times per month.  The examiner noted that the Veteran had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  He has also not had any progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner related that the Veteran has diabetic nephropathy or renal dysfunction that was caused by diabetes mellitus.  He also had erectile dysfunction which is at least as likely as not due to diabetes mellitus.  The examiner noted that the Veteran required hospitalization in October 2012 for treatment of poorly controlled diabetes with hyperosmolar hyperglycemia; his physicians stated that the poor diabetic control related to poor compliance in taking medications and following his diet.  The examiner stated that, in view of his insulin therapy, the Veteran would not be able to drive a commercial vehicle; otherwise, he should be able to perform sedentary type work as well as moderate physical type work as far as his diabetes is concerned.  



The examiner noted that the Veteran had a history of erectile dysfunction dating back to 2008; he has difficulty developing an erection, but he is able to achieve an erection sufficient to have vaginal penetration.  The examiner also noted that the Veteran does not require any medications.  He had no voiding dysfunction, no urinary tract or kidney infections, and no history of infections.  On examination, the penis, testes and epididymis was normal.  Laboratory findings dated in November 2012 revealed creatinine of 0.95 mg.  

The examiner noted that the Veteran has a diagnosis of diabetic nephropathy, with nephrosclerosis, diagnosed in 2007.  The examiner stated that the Veteran has been observed to have protein in the urine since at least 2007; he also intermittently has been observed .to have an elevation of the creatinine.  He is asymptomatic.  The examiner also noted that the Veteran has an 8 year history of type II diabetes mellitus and has been hypertensive since approximately 2003.   The examiner indicated that the Veteran has renal dysfunction, but he does not require regular dialysis.  The examiner stated that he does not have hypertension or heart disease as a result of his renal dysfunction.  The examiner opined that the kidney condition does not impact his ability to work.  The examiner stated that he found no evidence of the Veteran's diabetes requires regulation of activities.  He does not require frequent visits to the ER and is not experiencing frequent hypoglycemic episodes.  His diabetes has not been -well-controlled, however, apparently secondary to poor compliance.   

Received in April 2014 were VA progress notes dated from December 2012 through April 2014, reflecting ongoing evaluation and treatment for the diabetes mellitus.  

Of record is a VA medical opinion, dated in March 2014.  The examiner stated that he reviewed the conflicting medical evidence and was providing the following opinion.  The examiner noted that the Veteran has mild renal insufficiency related to diabetic nephropathy.  He required admission to the hospital in May 2013 and March of 2014, mainly related to heart issues unrelated to his diabetic nephropathy.  He has a history of atrial flutter with tachycardia and congestive heart failure.  During times of worsening CHF, he has been observed to have slight worsening of his renal function which is common with reduced cardiac output.  However, after treatment the renal function returned to baseline.  This does not indicate worsening of the diabetic nephropathy.  He has not been found to have granular casts in the urine, but did have 17/lfp hyaline casts in March 2014.  Repeat urinalysis showed no evidence of such. His last urinalysis showed 3+ occult blood in the urine with >100 RBC/hpf.  However, this resulted from having a foley catheter during hospitalization rather than related to underlying renal dysfunction.  The examiner further explained that the Veteran has a history of persistent peripheral edema, but this relates to his chronic congestive heart failure rather than renal dysfunction.  He does have mild proteinuria related to the diabetic nephropathy, but not to the level of nephrotic syndrome which could cause peripheral edema.  There is no history of hypertension related to renal disease.  He has a history of essential hypertension.  There is a history of mild worsening of his renal function noted in March 2014.  The baseline creatinine had been around 1.2 mg/dl and the last reading was 1.5 mg/dl.  He experienced transient worsening, but trended toward baseline after treatment of his cardiac conditions.  There is a good possibility the reading will continue to decline with time, but only time will tell.  There is a finding of BUN >40 during his hospital stay in March of 2014.  This returned to 29 mg/dl after treatment of his cardiac condition.  There is no history of creatinine >4.  The examiner observed that the Veteran has generalized poor health, but not related to his kidney disease; he stated that this mainly relates to his cardiac disease.  There is no history of lethargy, weakness, weight loss, anorexia or limitation of exertion related to kidney disease.  He has not required dialysis and there is no history of markedly reduced kidney function or of other organs related to his kidney disease.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's diabetes mellitus has been rated 20 percent disabling under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Code 7913.  According to Diagnostic Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions which require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the current evaluation of 20 percent under Diagnostic Code 7913 accurately reflects the extent of the severity of the Veteran's diabetes and that a higher rating is not warranted.  In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activity.  These criteria are conjunctive, meaning all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  This is especially so where the criteria for the lesser rating contemplates 2 of the 3 criteria for the 40 percent rating.  

Based on the evidence of record, a higher disability rating in excess of 20 percent for the Veteran's diabetes mellitus is not warranted.  The evidence overall reflects the Veteran's diabetes continues to meet the 20 percent criteria as he is shown to require insulin and restricted diet and oral hypoglycemics.  However, there is no indication that his treating physicians have regulated his activities due to his diabetes.  None of the medical records suggest any regulation or restriction of his activities based on his diabetes, aside from dietary restrictions.  In fact, during the April 2010 VA examination, the examiner noted that the Veteran described no restrictions of activities on account of the diabetes.  More recently, in December 2012, a VA examiner stated that the Veteran does not require regulation of his activities as part of the medical management of his diabetes mellitus.  At the personal hearing, in July 2012, the Veteran reported that his activities are affected by his diabetes; however, the contention is not supported by the evidentiary record.  Thus, the preponderance of the evidence is against a finding that the Veteran must regulate his activities due to his diabetes, which is required to warrant a 40 percent rating.  

Further, although recently the Veteran has reported that his diabetes is uncontrolled, there is no indication that he has been hospitalized due to episodes of ketoacidosis or hypoglycemic reactions, nor does he visit a diabetic care provider at least twice a month or more so as to warrant a higher 60 percent or 100 percent disability rating.  

In sum, with the exception of the disabilities that have been assigned separate ratings (which ratings are not decided herein), the Veteran symptoms associated with his diabetes are contemplated in the current 20 percent disability rating.  Thus, a preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus, type II.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Next, the Board will review whether separate compensable ratings or increased ratings are warranted for the Veteran's diabetic complications.

Chronic Renal Insufficiency

Turning to the evaluation of chronic renal insufficiency, VA's AMC has rated this noncompensably under Diagnostic Code 7913.  The Board will rate this disability by analogy under Diagnostic Code 7502, chronic nephritis.  See 38 C.F.R. § 4.20.  

According to 38 C.F.R. § 4.115a, renal dysfunction is rated noncompensable when manifested by the presence of albumin and casts with history of acute nephritis; or hypertension noncompensable under diagnostic code 7101.  Renal dysfunction warrants a 30 percent rating where the evidence shows that albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  It is noteworthy that, in April 2010, a VA examiner stated that the Veteran's essential hypertension is not caused by or aggravated by his diabetes, being diagnosed around the same period of time.  With respect to the renal insufficiency, in March 2014, a VA examiner stated that the Veteran does have mild proteinuria related to the diabetic nephropathy, but not to the level of nephritic syndrome which could cause peripheral edema.  There is no history of hypertension related to renal disease.  There is a history of mild worsening of his renal function noted in March 2014.  The baseline creatinine had been around 1.2 mg/dl and the last reading was 1.5 mg/dl.  Therefore, while the records reflects elevated albumin, the laboratory findings have not revealed the presence of casts or red-blood cells.  Additionally, as mentioned above, there has been no demonstration of associated edema or hypertension.  In light of these findings, the Board finds that the criteria for a compensable, 30 percent, rating for renal insufficiency are not met. 

Erectile Dysfunction 

Turning to the evaluation of erectile dysfunction, the April 2012 rating decision characterized this disability as a noncompensably-rated disability under Diagnostic Code 7913.  Presumably, the rating decision combined this noncompensable complication under Diagnostic Code 7913 according to the rating instruction set forth at Diagnostic Code 7913, NOTE 1, which states, "Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913."  Notwithstanding that rationale, special monthly compensation was granted for erectile dysfunction under 38 U.S.C.A. § 1114 (k) (loss of use of creative organ) effective from April 14, 2010. 

Rating instructions for genitourinary disabilities are set forth at 38 C.F.R. § 4.115a and are rated at 38 C.F.R. § 4.115b.  Penis deformity with loss of erectile power is rated 20 percent under diagnostic code 7522.  However, service connection has not been established for penis deformity, nor has service connection been established for erectile dysfunction based thereon.  Rather, service connection has been established for erectile dysfunction as a complication of service-connected diabetes mellitus.  Erectile dysfunction alone is not specifically listed as a genitourinary disability under § 4.115b, and therefore it appears that the special monthly compensation offered for this disability under 38 U.S.C.A. § 1114 (k) is the maximum compensation available.  

Nonetheless, the Board notes that, although the Veteran has stated that he had been unable to maintain an erection, the medical evidence does not reflect a diagnosis of a penile deformity.  Significantly, during a VA examination in December 2012, the examiner noted that the Veteran does not require any medications for his erectile dysfunction.  He had no voiding dysfunction, no urinary tract or kidney infections, and no history of infections.  On examination, the penis, testes and epididymis was normal.  In this regard, because no penile deformity has been shown, the Board finds that the Veteran is not entitled to a compensable rating.  38 C.F.R. § 4.115b, DC 7522.  As the Veteran's erectile dysfunction is noncompensable, such is considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disorder has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  






ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus with chronic renal insufficiency and erectile dysfunction is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


